Citation Nr: 0922876	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  04-16 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for asthma or breathing 
problems due to an undiagnosed illness.

3. Entitlement to service connection for muscle and joint 
pain due to an undiagnosed illness.

4. Entitlement to an initial rating in excess of 10 percent 
for a thoracolumbar spine strain.

5. Entitlement to an initial rating in excess of 10 percent 
for arthritis of the cervical spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1989 to June 1998.  
He was stationed in Saudi Arabia from July 1991 to January 
1992.  He subsequently had two years of service in the Army 
National Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In 
an October 2002 rating decision, the RO, in pertinent part, 
denied entitlement to service connection for joint and muscle 
pain as due to an undiagnosed illness; the Veteran disagreed 
with and perfected his appeal as to that issue.  In addition, 
in an August 2004 rating decision, the RO, in pertinent part, 
granted service connection for thoracolumbar spine strain and 
assigned a 10 percent rating, and the Veteran disagreed with 
and perfected his appeal as to the assigned rating.  Also, in 
a rating decision dated in December 2004, the RO denied 
service connection for hypertension and also denied service 
connection for breathing problems, to include asthma, to 
include as due to an undiagnosed illness.  The Veteran 
disagreed with and has perfected his appeal as to those 
service connection claims.  He testified before the 
undersigned at a hearing held at the RO in July 2006.  

On appeal in January 2007, the Board remanded the case for 
additional development, to include (1) obtaining the 
Veteran's service treatment records, DD Form 214, personnel 
records, VA medical records, and private provider records, 
and (2) providing a VA examination.  The Board also noted 
that in a May 2005 rating decision, the RO granted service 
connection for cervical spine arthritis and assigned a 10 
percent disability rating.  The Board construed an April 2006 
correspondence as a timely NOD with the May 2005 RO 
determination.  Since the RO never issued a SOC addressing 
that matter, the Board remanded that issue so that the RO 
could send the Veteran a SOC, and provide him an opportunity 
to perfect an appeal of the issue thereafter by filing a 
timely substantive appeal.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  It appears that the required SOC was not 
sent to the Veteran.  Instead, the RO provided a Supplemental 
Statement of the Case (SSOC) in November 2008 with respect to 
this and the remaining issues on appeal.  In a recent 
decision, the Court of Appeals for Veterans Claims (Court) 
held that a substantive appeal is not a jurisdiction-
conferring document.  Percy v. Shinseki, Vet.App. ----, ----, 
slip op. at 6, No. 05-2961 (April 17, 2009) (finding that the 
VA may waive any issue of timeliness in the filing of a 
substantive appeal, either explicitly or implicitly).  In 
accordance with the Court's holding in Percy, the Board 
waives the filing of a timely substantive appeal with respect 
to the cervical spine issue and finds that it has 
jurisdiction over this issue.

The Board also instructed the AMC to obtain medical records 
from the VA outpatient clinic in Rockford, Illinois, dated 
from January 2003 through December 2003 and from April 2005.  
This request was based on the Veteran's March 2004 statement 
that he had been seen in that clinic for the past year.  The 
AMC requested these records in July 2007, however, the 
earliest records received are dated January 2004.  The Board 
finds that the AMC has complied with the remainder of the 
January 2007 Remand Order, and that neither the Veteran, nor 
his representative, has contended otherwise.  Therefore, the 
Board may proceed with its review of entitlement to service 
connection for hypertension, asthma or breathing problems due 
to an undiagnosed illness, and joint and muscle pain due to 
an undiagnosed illness, as well as entitlement to an initial 
rating in excess of 10 percent for thoracolumbar spine 
strain.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).




Other Matters

The Board notes that with his original service connection 
claims filed in November 2001, the Veteran included a 
discussion of his son's skin rash and implied he felt it was 
somehow related to his own service in the Persian Gulf 
theater of operations.  In its October 2002 rating decision, 
the RO noted there is no provision in the law for payment of 
compensation benefits for disabilities in children born to 
Gulf War veterans, and a copy of that rating decision was 
provided to the Veteran.  In a subsequently received 
statement, the Veteran again indicated that he is seeking VA 
compensation and treatment for his son's skin rashes.  On 
appeal in January 2007, the Board referred this matter to the 
RO.  As the RO has correctly pointed out, there is no basis 
in law for a claim of service connection for a child's skin 
rash based on the father's Persian Gulf service.  Therefore, 
the Board finds that development of this claim is not 
warranted.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

In a statement received at the RO in August 2005, the Veteran 
indicated that if it was not possible to transfer his claims 
folder to a regional office in Wisconsin, he wanted all of 
his claims "reopened."  He then listed claims, including 
those on appeal.  In addition, he listed gastroesophageal 
reflux disease (GERD), left knee pain, and right knee pain.  
On appeal in January 2007, service connection was currently 
in effect for GERD and left patellofemoral syndrome, and the 
Board interpreted the Veteran's statement as increased rating 
claims for those disabilities.   On his original VA Form 21-
526 filed in November 2001, the Veteran indicated he was 
claiming service connection for a right knee disability, but 
in a statement received in February 2002 said he was seeking 
service connection for his left knee, and the RO thereafter 
adjudicated service connection for the left knee.  The Board 
interpreted the statement received in August 2005 as a claim 
for service connection for a right knee disability.  The 
Board referred this matter to the RO.  These claims have not 
been developed.  Therefore, the Board again refers the 
increased rating claims and the service connection claim to 
the RO for appropriate action.




FINDINGS OF FACT

1. The evidence of record indicates that the Veteran had 
elevated blood pressure readings, among multiple normal 
readings, while on active duty; he was not diagnosed with 
hypertension during service, his blood pressure on his 
separation examination was normal; while there is post-
service medical evidence of a diagnosis of hypertension  
several years after service, there is no competent evidence 
that links a diagnosis of hypertension to any incident of or 
finding recorded during service; the most recent examination 
specifically ruled out the contended causal relationship.  

2. The Veteran's service treatment records contain no 
complaints of, treatment for, or diagnosis of a respiratory 
disorder; asthma was first diagnosed several years post-
service and the medical evidence of record does not causally 
link asthma to service; the preponderance of the competent 
evidence is against a finding of breathing problems due to an 
undiagnosed illness.

3. The medical evidence shows that the Veteran's diagnosed 
disorders explain his joint and muscle pain; the 
preponderance of the competent evidence is against a finding 
of such symptoms due to an undiagnosed illness.

4. The Veteran's service-connected lumbar strain is 
symptomatic, to include pain and muscle spasms, and it is 
productive of some limitation of function; however, it is not 
manifested by limitation of flexion to 60 degrees or less; 
the combined range of motion is significantly greater than 
120 degrees and his muscle spasms are not so severe to result 
in abnormal gait or abnormal spinal contour; service 
connection is not in effect for degenerative disc disease; 
there is no medical evidence of a neurological deficit 
associated with the Veteran's service-connected low back 
disability warranting a separate compensable rating, 
including but not limited to bowel and bladder impairment.   

5. Prior to September 26, 2003, the Veteran's service-
connected cervical spine arthritis was manifested by X-ray 
evidence of arthritis but not by pain, tenderness, or 
limitation of motion.

6. Since September 26, 2003, the Veteran's service-connected 
cervical spine arthritis has not resulted in forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees or a combined range of motion of the cervical 
spine less than 170 degrees; there is no competent evidence 
of incapacitating episodes and the preponderance of the 
medical evidence is against a finding of separate and 
distinct neurological impairment.


CONCLUSIONS OF LAW

1. Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2008).   

2. Service connection for asthma or breathing problems due to 
an alleged undiagnosed illness is not warranted.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2008); 
VAOPGCPREC 8-98.

3. Service connection for joint and muscle pain due to an 
undiagnosed illness is not warranted.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1117, 1131, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.317, 3.326 (2008); VAOPGCPREC 8-98.

4. The criteria for an initial or staged disability rating in 
excess of 10 percent for thoracolumbar strain have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5237 (2008).

5. The criteria for an initial or staged disability rating in 
excess of 10 percent for cervical spine arthritis prior to 
September 26, 2003 have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.6, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5003 (prior to September 26, 2003).

6. The criteria for an initial or staged disability rating in 
excess of 10 percent for cervical spine arthritis after 
September 26, 2003 have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.6, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5237.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 and Supp. 2008), significantly 
changed the law prior to the pendency of this claim.  VA has 
issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of VA with respect to the duty to 
assist the Veteran with the claim.  In the instant case, the 
Board finds that VA fulfilled its duties to the Veteran under 
the VCAA.

a. Duty to Notify  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the January 
2002, February 2002, April 2002, March 2004, January 2005, 
and March 2005 letters sent to the Veteran by the AMC/RO 
adequately apprised him of the information and evidence 
needed to substantiate the claims.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).  For "applications 
for benefits pending before VA on or filed after" May 30, 
2008, as here, 38 C.F.R. § 3.159(b)(1) no longer requires 
that VA request that the claimant provide any evidence in his 
or her possession that pertains to the claim.  See 73 Fed. 
Reg. 23353, 23354 (Apr. 30, 2008). 

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473,  484, 486 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
This notice must also inform the Veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is granted.  Id.  

The January 2002, April 2002, March 2004, January 2005, and 
May 2005 letters satisfy most of these mandates.  They 
informed the Veteran about the type of evidence needed to 
support his service connection claims and thoracolumbar 
initial higher rating claim.  The April 2002 and January 2005 
letters informed the Veteran about the type of evidence 
needed to support his claim for disability benefits based on 
Persian Gulf War service.  These letters clearly disclosed 
VA's duty to obtain certain evidence for the Veteran, such as 
medical records and records held by any Federal agency, 
provided the Veteran gave consent and supplied enough 
information to enable their attainment.  The letters made 
clear that although VA could assist the Veteran in obtaining 
these records, he carried the ultimate burden of ensuring 
that VA received all such records.  These letters 
additionally apprised the Veteran that VA would schedule a 
medical examination or obtain a medical opinion for him if 
the RO determined such to be necessary to make a decision on 
the claims.    

With respect to the Veteran's claim for a higher initial 
rating for cervical spine arthritis, the statutory scheme 
does not require another VCAA notice letter in a case where 
the Veteran was furnished proper VCAA notice with regard to 
the claim of service connection itself.  See Hartman v. 
Nicholson, 483 F3d 1311, 1314-1315 (Fed Cir. 2007).  In the 
instant case, the Veteran was never informed about the type 
of evidence needed to support his claim for service 
connection for cervical spine arthritis.  Nor was he informed 
that he needed to show that his cervical spine arthritis had 
worsened.  However, the Veteran has demonstrated actual 
knowledge of what he must show for an increased rating, as 
reflected in his March 2006 statement where he asked for at 
least a 20 percent disability rating.  Having shown actual 
knowledge of said applicable rating criteria, any presumed 
prejudice has been rebutted.  

With respect to the Dingess requirements, the Veteran was 
provided with notice of the type of evidence necessary to 
establish a rating and effective date for the rating in a 
March 2006 letter.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the Veteran prior to the 
August 2004 RO decision (asthma) and the December 2004 RO 
decision (breathing problems).  Notwithstanding this belated 
notice, the Board determines that the RO cured this defect by 
providing this complete VCAA notice together with 
readjudication of the claim, as demonstrated by the June 2007 
SSOC.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
an SOC to cure timing of notification defect).  Furthermore, 
as noted above, the RO did not supply notice of the two 
Dingess elements until March 2006.  However, timely Dingess 
notice would not have operated to alter the outcome because 
evidence establishing an increased rating for the Veteran's 
service-connected low back and neck disabilities is lacking.  
As the claims for service connection (and the claim for a 
higher rating for a back disability) addressed herein are 
denied, any question regarding a rating or effective date is 
moot.  

b.  Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to  
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran in fact 
received several VA examinations, the most recent in August 
2008, which were thorough in nature and adequate for the 
purposes of deciding these claims.  These evaluations ruled 
out a link between a current diagnosis of hypertension or 
asthma and service and ruled out an undiagnosed illness 
manifested by muscle and joint pain or breathing problems.  
The Board finds that the medical evidence of record is 
sufficient to resolve the service connection claims; VA has 
no further duty to provide an examination or opinion.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the claim for a higher initial rating for 
back and neck disabilities, the Board finds that the Veteran 
has been provided with examinations in November 2003 and 
August 2008 that were thorough in nature and adequate for 
rating purposes.  Such evidence, when considered with the 
other relevant evidence of record, is sufficient to resolve 
the claim for an initial rating in excess of 10 percent for 
the Veteran's back and neck disabilities.  There is no duty 
to provide another examination or a medical opinion.  
38 C.F.R. §§ 3.326, 3.327.  

In view of the foregoing, the Board finds that the VA 
fulfilled its VCAA duties to notify and to assist the 
Veteran, and thus, no additional assistance or notification 
was required.  The Veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard, 4 Vet. App. at 392-94. 

II. Service Connection

a. Direct Service Connection

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain  
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court has 
recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service  
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence  
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be  
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App.  
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the  
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

b. Presumptive Service Connection

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, service connection may also be allowed on 
a presumptive basis for certain chronic disabilities, to 
include hypertension, if the disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

c. Service Connection Due to an Undiagnosed Illness 

Under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, as amended 
solely for purposes of extending the presumptive period, see 
71 Fed. Reg. 75669 (2008), VA shall pay compensation in 
accordance with chapter 11 of title 38, United States Code, 
to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011.  The 
term "qualifying chronic disability" means a chronic 
disability resulting from any of the following (or any 
combination of any of the following):

(1) A medically unexplained chronic multi-symptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms; (2) any diagnosed illness that the 
Secretary determines warrants a presumption of service 
connection; (3) an undiagnosed illness in a veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below, provided that such disability by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.

For purposes of this section, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

For the purposes of this section, signs or symptoms which may 
be manifestations of undiagnosed illness include, but are not 
limited to:

(1) Fatigue, (2) signs or symptoms involving the skin, (3) 
headache, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), (9) sleep disturbances, (10) gastrointestinal 
signs or symptoms, (11) cardiovascular signs or symptoms, 
(12) abnormal weight loss, or (13) menstrual disorders.

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

The record shows that the Veteran is a Persian Gulf War 
veteran and, therefore, the initial threshold criterion is 
met for service connection for the claimed entities under the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  It 
is pertinent to note that the evidence does not show that the 
Veteran received any medals or decorations evincing combat 
duty, nor is there any other relevant credible evidence of 
such service.  Thus, 38 U.S.C.A. § 1154(b) is not applicable.

If signs or symptoms are medically attributed to a diagnosed 
(rather than an undiagnosed) illness, the Persian Gulf War 
presumption of service connection does not apply.  See 
VAOPGCPREC 8-98 (Aug. 3, 1998), 63 Fed. Reg. 56703 (1998); 
see also Neumann v. West, 14 Vet. App. 12, 22-23 (2000), 
vacated on other grounds, 14 Vet. App. 304 (2001) (per curiam 
order).

III. Increased Rating

38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. 
§ 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating Disabilities 
. . . for evaluating the degree of disabilities  in claims 
for disability compensation . . . and in eligibility 
determinations."  The provisions contained in the rating 
schedule approximate the average impairment in  earning 
capacity in civil occupations resulting from a disability.  
38 C.F.R. 
§ 3.321(a); accord 38 U.S.C.A. § 1155 ("The ratings shall be 
based, as far as practicable, upon average impairments of 
earning capacity resulting from such  injuries in civil 
occupations").  Separate diagnostic codes pertain to the 
various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  

The Veteran appeals for the assignment of higher initial 
ratings for his cervical and thoracolumbar spine 
disabilities.  He contends, in essence, that his 
thoracolumbar spine strain and cervical spine arthritis are 
productive of significant functional impairment and are more 
disabling than currently evaluated.  Service connection for 
thoracolumbar spine strain was established by RO action in 
August 2004, at which time a 10 percent rating was assigned 
under DC 5237, effective from December 16, 2002.  Since he 
filed his original claim for service connection for 
thoracolumbar spine strain after September 2003, only the 
current criteria for rating disabilities of the spine are 
applicable.  Service connection for cervical spine arthritis 
was established by RO action in May 2005, at which time a 10 
percent rating was assigned under DC 5003, effective from 
December 16, 2002.  The Veteran's cervical spine claim was 
filed in December 2002.  Accordingly, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5290, to include as amended on 
September 23, 2002, and 38 C.F.R. § 4.71a, Diagnostic Code 
5237 (in effect since September 26, 2003) are applicable.  

In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) overruled Karnas v. Derwinski, 1 Vet. App. 
308 (1991), to the extent that it conflicts with the 
precedents of the United States Supreme Court (Supreme Court) 
and the Federal Circuit.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).

In VAOPGCPREC 7-2003, the General Counsel held that Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that when a statute or regulation 
changes while a claim is pending before the VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before the VA, the VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, the VA must determine whether applying the new 
provision to claims that were pending when it took effect 
would produce genuinely retroactive effects.  If applying the 
new provision would produce such retroactive effects, the VA 
ordinarily should not apply the new provision to the claim.  
If applying the new provision would not produce retroactive 
effects, the VA ordinarily must apply the new provision.  
VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, the VA must apply the new provisions from their 
effective date. 

38 C.F.R. § 4.71a, Diagnostic Code 5010 provides that 
arthritis due to trauma that is substantiated by X-ray 
findings is to be rated as degenerative arthritis.  
Diagnostic Code 5003, in turn, which governs disability 
ratings for such degenerative arthritis, provides that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, and a 10 percent 
rating for degenerative arthritis with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  Note (1) provides that the 20 percent and 10 
percent ratings based on X-ray findings will not be combined 
with ratings based on limitation of motion.  Note (2) 
provides that the 20 percent and 10 percent ratings based on 
X-ray findings, above, will not be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive.

When some limitation of motion of the specific joint or 
joints involved exists that is noncompensable (zero percent) 
under the appropriate Diagnostic Codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate Diagnostic Codes, the compensable limitation of 
motion should be rated under the appropriate Diagnostic Codes 
for the specific joint or joints involved. 38 C.F.R. § 4.71a.

Prior to the regulatory changes, the specific diagnostic code 
for rating limitation of motion of the cervical spine was 
Diagnostic Code 5290.  Diagnostic Code 5290 (spine, 
limitation of motion of, cervical) provided for a 10 percent 
evaluation where there was slight limitation of motion.  A 20 
percent evaluation was warranted where there was moderate 
limitation of motion, and a maximum 30 percent evaluation was 
warranted where there was severe limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5290 (2002).

Under the current regulations, Diagnostic Code 5237 provides 
that a 10 percent evaluation is warranted when (1) forward 
flexion of the thoracolumbar spine is greater than 60 degrees 
but not greater than 85 degrees; or (2) forward flexion of 
the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or (3) when the combined range of motion of 
the thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees; or (4) when the combined range of 
motion of the cervical spine is greater than 170 degrees but 
not greater than 335 degrees; or (5) where there is muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or (6) there is 
vertebral body fracture with loss of 50 percent or more of 
the height.  

A 20 percent evaluation is warranted when (1) forward flexion 
of the thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or (2) forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
40 degrees; or (3) the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or (4) 
the combined range of the cervical spine is not greater than 
170 degrees; or (5) there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

A 30 percent rating is warranted when there is (1) forward 
flexion of the cervical spine 25 degrees or less, or (2) 
favorable ankylosis of the entire cervical spine.

A Veteran will garner a 40 percent rating when he exhibits 
unfavorable ankylosis of the entire cervical spine, forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  The 
next higher rating of 50 percent will be awarded when a 
veteran displays unfavorable ankylosis of the entire 
thoracolumbar spine, and a veteran will generate the maximum 
100 percent evaluation if he has unfavorable ankylosis of the 
entire spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237.

The Board notes that according to Note (2), for VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, Note (2).  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation, and the normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Note 
(2).

As service connection is not in effect for degenerative disc 
disease or intervertebral disc syndrome, the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2008) are not 
applicable.

In the instant case, the Veteran has challenged the initial 
disability ratings for thoracolumbar spine strain and 
cervical arthritis, as opposed to having filed claims for 
increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999) (noting distinction between claims stemming 
from an original rating versus increased rating).  The 
Veteran thus seeks appellate review of the RO's initial 
disability ratings because of his dissatisfaction with the 10 
percent ratings.  See id.  

In a Fenderson appeal, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" rating.  Id. at 126.  The Board further 
notes that the rule that "the present level of disability is 
of primary importance," does not apply to a Fenderson appeal.  
Id. (recognizing that this rule "is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability") 
(internal quotation marks omitted).  Instead, the Board gives 
consideration to all the evidence of record from the date of 
the veteran's claim.  Fenderson, 12 Vet. App. at 126-27.   
Additionally, "[w]hen after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be  
resolved in favor of the [veteran]."  38 C.F.R. § 4.3.  
"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7. 






III. Analysis

a. Factual Background

Service Treatment Records

The Veteran's March 1989 service enlistment examination shows 
that he had no history or complaints relating to 
hypertension, breathing problems, or joint and muscle pain.  
His blood pressure was 130/80.  

Blood pressure readings while in service were as follows:  
May 1991, 133/80; November 1991, 131/75; April 1995, 140/84; 
August 1995, 142/92; March 9, 1998, 133/76; March 11, 1998, 
133/76; and April 1998, 137/88.

July 1995 service treatment records indicate that the Veteran 
was given a five-day blood pressure check.  The readings were 
as follows: right 138/94, left 138/96; right 130/92, left 
134/92; right 130/88, left 128/88; right 138/82, left 130/88; 
and right 138/86, left 130/88.  He was counseled on diet, 
exercise, and stress management.  The record contains the 
following notation: "No referral at this time. 6/10 blood 
pressure within normal limits."

A March 1998 examination indicates that the Veteran's lungs 
were clear and that his neck was supple.  He denied any 
respiratory problems.  However, he did complain of myalgias 
secondary to physical exertion, but indicated that medication 
was not necessary.  The record contains the following 
notation: "Will check CK to rule out extensive muscle 
breakdown."  

An April 1998 treatment record indicates that the Veteran 
complained of muscle soreness.

The Veteran's April 1998 separation physical examination 
shows that his blood pressure was 134/78.  He denied any 
health problems. 


VA Medical Records

The Veteran submitted to a June 2002 VA examination in 
connection with other claims, at which time his lungs were 
clear and his neck was supple.
  
The Veteran submitted to a December 2002 Persian Gulf 
Registry examination.  He complained of sudden onset of 
muscle pain (left upper extremity, legs, left thumb) and 
numbness of extremities of three years' duration.  He denied 
injury, overuse, and strenuous work.  The Veteran did not 
complain of wheezing or shortness of breath.  He denied 
chronic neck or back pain.  A neck examination was negative.  
X-rays revealed minimal spinal bifida occulta of S1 and a 
"slight wedge deformity of the vertebra of C5 with a minimal 
marginal osteophyte formation at the upper anterior border of 
the vertebra C5, presumably due to old post-traumatic 
changes."  The diagnoses included degenerative joint disease 
of the cervical spine.

A November 2003 VA medical record indicates that the 
Veteran's blood pressure was 145/90.

The Veteran submitted to another VA examination in November 
2003.  He reported taking one Advil at a time during the 
workday, which managed his joint and back pain.  He also 
reported being involved in a motor vehicle acciedent in 1990, 
after which he sought treatment for his neck from a 
chiropractor for several months.  He complained of a vague 
tingling sensation of his neck that came and went and was 
associated with an intermittent dull discomfort.  The Veteran 
was unable to provide a frequency, however, he related that 
the discomfort resolved with repositioning.  He denied 
increased pain or discomfort at the end of the workday.  The 
examiner noted that the Veteran "had much difficulty in 
describing any symptoms of his neck condition."  The Vetern 
had not sought medical care for his neck since discharge.

The Veteran had a strong steady gait without the use of 
assistive devices.  He was able to walk on heels and toes 
without a report of back pain.  There was no obvious 
deformity of the cervical, thoracic, or lumbar spine.  He 
complained of tenderness with firm pressure to the area of 
T10 through L2.  He was able to perform full range of motion 
of the lumbar spine without hesitation or limitation.  
However, mild spasm was noted at the thoracolumbar junction.  
The Veteran was "extremely guarded and rigid" with straight 
leg raises.  He was able to complete straight leg raise 
bilaterally to 80 degrees.  He complained of pain in the 
right low back only with internal rotation of the right hip.  
External rotation of the right hip as well as internal and 
external rotation of the left hip were unremarkable.  
Strength of the lower extremities was 5/5 bilaterally.  Deep 
tendon reflexes were a brisk 2+ for the left lower extremity, 
while the right lower extremity was 2.  The Veteran 
demonstrated full range of motion of the cervical spine and 
complained of "little" pain with full hyperextension and 
left lateroflexion.  He demonstrated full range of motion of 
both shoulders without hesitation or limitation.  X-rays 
revealed small, faint, round lucencies overlying central 
portion of L1 vertebral body and anteroinferior corner of L2 
vertebral body on lateral view, which the examiner determined 
were very likely bowel gas superimposed upon the vertebrae.  
She determined these findings were less likely lytic lesions 
and probably benign such as cysts.  X-rays of the cervical 
spine revealed minimal anterior wedging of C5 vertebral body, 
"probably old and developmental in origin."  A bone scan 
performed in December 2003 was normal.  

The nurse practitioner who examined the Veteran indicated 
that she had thoroughly reviewed the claims file.  The 
diagnoses included degenerative joint disease of the cervical 
spine and history of a motor vehicle accident during service 
with residual, intermittent musculoskeletal strain of 
thoracolumbar spine, not limiting.  The examiner found no 
evidence of multisystem medically unexplained illness related 
to Persian Gulf military service.

A January 2004 VA medical record indicates that the Veteran 
was seen as a new patient in Rockford.  His blood pressure 
was 134/86.  The Veteran indicated that he had never been on 
blood pressure medication.  The assessment was "hypertension 
in past."  He was given a referral for a blood pressure 
cuff.

A February 2004 VA medical record indicates that the 
Veteran's blood pressure was 137/96.  The diagnosis was 
hypertension.

A March 2004 VA medical record states that "readings 
submitted to office dated 2/17-3/2/04 range from 132/80 to 
164/95."  He was started on antihypertensives at that time.  

A March 2004 pulmonary function test (PFT) interpretation 
revealed that the Veteran had an FEV-1 of 75 percent of his 
predicted value, and an FEV1/FVC of 98 percent.  The 
physician indicated that there was no obstructive or 
restrictive defect.  In addition, he noted that the 
borderline low values were often seen in African Americans.  
The physician indicated that these findings could be seen in 
asthma between attacks, and suggested a Methacholine 
challenge test.

A May 2004 VA medical record indicates that the Veteran's 
blood pressure was 135/86.

September 2004 VA medical records reveal blood pressure 
readings of 135/88 and 130/80.  The Veteran complained of 
generalized joint pain all of the time.  There was no 
swelling in the joints.  Muscle strength was 5/5.  The 
assessment was generalized arthalgia, rule out inflammatory 
process.  

The Veteran submitted to an October 2004 VA Gulf War 
examination.  He complained of intermittent wheezing not 
related to exercise or activity and occasional shortness of 
breath when he wheezes.  The Veteran denied any cough and 
indicated that he had never used an inhaler.  His blood 
pressure was right 128/74, left 132/78.  His lungs were 
clear.  A chest X-ray revealed minimal pleural scarring on 
both lung apices.  An accompanying PFT interpretation 
revealed that the Veteran had an FEV-1 of 73 percent with an 
11 percent improvement with albuterol, and an FEV1/FVC of 95 
percent, with a 4 percent improvement with albuterol.  

The examiner reviewed the claims file and diagnosed 
hypertension, but determined that the Veteran did not meet 
the criteria for hypertension in the military, and that his 
hypertension "is not as likely as not" related to service.  
The examiner noted that his first visit to the Rockford VA 
was in January 2004 and that Lisinopril was first prescribed 
in March 2004.  She noted that the two blood pressure 
readings recorded after the five-day assessment were normal.  
She also diagnosed intermittent wheezing and shortness of 
breath, which she determined was "most likely" related to 
mild asthma, and ordered a Methocholine challenge test.

An October 2004 physical therapy note indicates that the 
Veteran had tightness of left C7T1 facet and tenderness with 
guarding of surrounding deep muscles.  He held his left 
shoulder high.  The therapist wrote "suspect old MVA 
whiplash injury and underlying tightness of cerv-thoracic 
junction."

A November 2004 Methacholine challenge test was positive for 
bronchial hyper responsiveness.  The assessment was asthma.

A December 2004 VA medical record indicates that the Veteran 
received an albuterol inhaler for occasional shortness of 
breath.  

A December 2004 physical therapy note indicates that the 
Veteran's neck had only bothered him one time the previous 
month, and it resolved that same day.  He reported that he 
was watching positioning and using a cervical pillow.

In February 2005, the Veteran complained of pain all over his 
body.  He felt tired all the time.  The clinician noted pain 
on occiput at the insertions of trapezius, at the anterior 
aspect of the interspaces between the transverse processes of 
C5-C7, above the scapular spine near the medial border, 2 cm 
distal to the lateral epicondyle, at the upper outer quadrant 
of the buttocks at the anterior edge of the gluteus maximus 
muscle, and posterior to the greater trochanteric prominence.  
The clinician indicated that she suspected fibromyalgia.  She 
advised the Veteran to continue with Tramadol.  However, she 
indicated that "if other causes are ruled out plan to start 
with Tricyclic Antidepressants, selective serotonis reuptake 
inhibitors (SSRIs), or combinations of both."

In March 2005, the Veteran complained of generalized muscle 
aches for months.  However, in April 2005, the Veteran 
reported that these aches had resolved.

A November 2005 VA medical record indicates that the Veteran 
complained of occasional muscle pain in his left shoulder.  
He denied paresthesias and muscle weakness.  A physical 
examination was normal.  The clinician prescribed a muscle 
relaxer.

A January 2006 FMLA certification indicates that the Veteran 
would require time off from work indefinitely 1-2 times per 
month, 2-3 days per occurrence, due to "a condition 
affecting both knees that incapacitates him with pain being 
unable to walk or stand for periods of time."  The document 
also indicates that the Veteran would need time off for 
physical therapy.

The Veteran submitted to an August 2008 VA medical 
examination with the same doctor who had examined him in 
October 2004.  The Veteran indicated that after leaving the 
service, he did not have his blood pressure checked again 
until he was seen at the VA.  He stated that his blood 
pressure is well controlled with medication.  The Veteran 
reported that he never noticed any wheezing prior to being 
diagnosed with asthma in December 2004.  However, his wife 
noted the wheezing during service but never mentioned it.  
The Veteran also complained of pain from the top of his neck 
down to his shoulder blades.  He described intermittent 
flares with muscle spasms when he has a sharp pain, which 
lasts a few minutes to an hour or so.  These flares occurred 
2-3 times a week.  One flare lasted three weeks.  The doctor 
noted that the Veteran did not describe radicular pain.  The 
Veteran used a pillow roll under his nec and took 
Cyclobenzaprine, Tramadol, and Naproxen.  He felt that the 
Naproxen was more helpful.  The Veteran also complained pain 
in the thoracolumbar spine, which the doctor noted "is the 
same pain described above in between his shoulder blades."  
The Veteran also reported intermittent pains in both 
shoulders and forearms, hips, and legs since 2001.  He has 
pain most of the time.  The Veteran stated that his shoulders 
have been hurting for years, and that his bilateral forearm 
and anterior thigh muscle pain started 1.5 years previously.  
The pain comes and goes.  He is not very active outside of 
work due to chronic pains.  He was able to function in his 
job as full-time custodian for the post office.  He had tried 
to do some weightlifting the previous year but it aggravated 
his neck.  

The doctor reported three blood pressure readings: 138/95, 
138/89, and 138/88.  A chest X-ray was normal.  There was no 
vertebral tenderness or paraspinal muscle spasm with respect 
to the cervical and thoracolumar spines.  The Veteran was 
tender to palpation over the upper thoracic paraspinal 
muscles on the right.  Straight leg raise was negative.  Deep 
tendon reflexes were 2 + and equal.  It appears that the 
doctor found no evidence of scoliosis, reversed lordosis, or 
abnormal kyphosis.  Range of motion of the cervical spine was 
flexion to 35 degrees with subjective termina pain; extension 
to 45 degrees with no pain; bilateral bending to 40 degrees 
with subjective terminal pain; and bilateral rotation to 70 
degrees with subjective terminal pain.  Range of motion of 
the thoracolumbar spine on both sides was flexion to 90 
degrees with subjective terminal pain, extension to 30 
degrees without pain, lateral flexion to 20 degrees with 
subjective terminal pain, and lateral rotation to 25 degrees 
with subjective terminal pain.  There was no additional 
functional impairment due to pain, weakness, fatigability, or 
incoordination with three repetitive motions.  The doctor 
could not assess any loss of function during flare-ups 
without resorting to speculation.  She noted tenderness at 
the upper trapezius bilaterally and the supraspinatus 
bilaterally.  There was also tenderness on palpation in the 
muscle belly over the medial mid forearm bilaterally.  There 
was no anterior thigh tenderness.  X-rays revealed slight 
disc narrowing and marginal osteophyte formation in the lower 
thoracic spine; the impression was minimal degenerative 
change.

The assessment included essential hypertension.  The doctor 
reviewed all available blood pressures from service and noted 
that the Veteran had multiple normal blood pressures with an 
infrequent elevated blood pressure.  She further noted that 
the issue of hypertension was first raised at the Veteran's 
July 1995 annual examination, and that the average 5 day 
blood pressure was 134/92.  She also noted that the average 
of six blood pressure readings from March 1998 to January 
2004 was 133/83.  The doctor opined that the Veteran did not 
meet the diagnostic criteria for hypertension.  She reasoned 
that "although he had an occasional elevated blood pressure 
in the military he did not meet diagnostic criteria for 
hypertension while he was in the military."

The doctor also diagnosed asthma.  She opined that "[i]t is 
not likely that any asthma was present in the military nor 
was it causally related to any incident of service, including 
exposure to smoke from oil well fires."  The doctor 
explained that chronic asthma attributed to exposures would 
develop at the time of the exposure with significant 
pulmonary injury and symptoms at that time.  She noted that 
there is no indication of any symptoms of asthma in the 
military, and that asthma was not diagnosed until 2004.  The 
doctor opined that the Veteran's pulmonary symptoms are due 
to asthma and not to an undiagnosed illness.

Finally, the doctor diagnosed cervical strain and thoracic 
muscle strain.  She determined that the Veteran did not meet 
the criteria for fibromyalgia.  She explained:

Some of his pains are related to his SC cervical 
and thoracic muscle strain, bilateral shoulder 
impingement, and bilateral knee patello femoral 
syndrome.  His symptoms of intermittent forearm 
pain and intermittent anterior thigh pain are 
unrelated to any undiagnosed illness.  There are no 
objective finding[s] for these symptoms to 
establish any known diagnosis.

Private Medical Records

Private medical records reveal the following blood pressure 
readings:  November 2002, 130/82; April 2003, 136/82.  

November 2002 and April 2003 records reveal that the 
Veteran's neck was supple.

A March 2006 note indicates that the Veteran's last neck 
episode started three weeks earlier and was worse that 
particular day.  He complained of a sharp pain and a muscle 
spasm over the left side of his neck.  Upon examination, the 
neck was supple and there was full range of motion.  There 
was tenderness to palpation over the posterior left side of 
the neck going down to the left trapezius area.  The 
diagnosis was neck pain.  The clinician prescribed Naprosyn 
and recommended that he continue taking Flexiril as needed.

An April 2006 note from a private provider indicates that the 
Veteran was "incapacitated on 3/22/06 due to neck and back 
condition."

Veteran's Statements

In a correspondence received February 2002, the Veteran 
stated that he had experienced joint pain and muscle soreness 
for two or three years.  He complained of shoulder and hip 
pain when trying to sleep.

In the December 2002 NOD, the Veteran stated that he still 
had the same joint pain and muscle soreness that he 
complained of during his March 1998 service examination.  He 
indicated that the March 1998 examiner's opinion that his 
muscle pain was secondary to physical exertion was "just a 
guess."

In correspondence received January 2005, the Veteran alleged 
that his thoracolumbar spine disability warranted a 20 
percent disability rating.  He stated that he had missed or 
left work early due to muscle spasms and that he was "unable 
to provide a frequency because the episodes are too 
frequent."  The Veteran stated that his supervisor would 
"gladly write a statement for the VA on my attendance at 
work."

In the January 2005 NOD, the Veteran stated that the blood 
pressure readings cited in the December 2004 rating decision 
fell between pre-hypertension and stage 1 hypertension.

In a March 2006 statement, the Veteran indicated that he had 
enclosed "a copy of my attendance record at work to show how 
many times I have missed work in the past year for my asthma 
and neck condition."  He reiterated that his back condition 
warrants a 20 percent rating.

In correspondence received March 2007, the Veteran stated 
that "[i]f I would have been seen by doctors after leaving 
the Military I am sure [hypertension and asthma] would have 
been noticed."  He attached an employee attendance sheet, 
which he claimed shows the days he missed due to muscle 
spasms and cervical arthritis.

In correspondence received March 2004, the Veteran stated 
that he was taking pain medication for joint and muscle pain.

July 2006 Travel Board Hearing

The Veteran testified that it was determined after the five-
day blood pressure check that his blood pressure was 
"borderline but not a need for concern" and that he was 
advised to exercise and watch his diet.  Hearing Transcript 
at 3, 7.  With respect to his asthma, the Veteran stated that 
his wife had complained for years that there was something 
wrong with his breathing, but that "it was never a problem" 
until the VA doctor diagnosed asthma.  The Veteran indicated 
that aside from thoracolumbar strain and bilateral knee pain, 
he has no other multiple joint or muscle problems.  As for 
his back, the Veteran testified that he had received physical 
therapy and taken muscle relaxers and Naproxin during the 
last year.  The Veteran stated that he worked as a custodian 
with the postal service, and that he had missed a day of work 
the previous week due to a muscle spasm.  The Veteran 
testified during his hearing that the U.S. postal service 
records he had submitted reflect time that he missed due to 
his back.

U.S. Postal Service Employment Records

These documents establish that the Veteran took two days of 
sick leave in 2006 and 15 days of sick leave in 2005.  

b. Discussion

Hypertension

The Veteran's service treatment records show instances where 
his diastolic blood pressure was elevated at 90mm or higher, 
which is the standard measure for high blood pressure found 
in 38 C.F.R. § 4.104, Diagnostic Code 7101 Note (1).  
However, under that regulation, hypertension must be 
confirmed by readings taken two or more times on at least 
three days.  In the Veteran's case, during the five-day check 
in July and August 1995 because of an earlier elevated blood 
pressure, most of the readings were within the normal range.  
He was not diagnosed with hypertension at that time.  
Moreover, his blood pressure upon separation from service was 
normal and there is no post-service medical evidence of any 
findings relating to hypertension until several years after 
service.  As hypertension was not present within one year of 
service, it may not be presumed to have been incurred in 
service.  38 C.F.R. §§ 3.307, 3.309.  

As noted above, in addition to the fact that the service 
treatment records do not show hypertension upon his 
separation from service, the record is devoid of 
contemporaneously recorded medical evidence of a diagnosis of 
hypertension until 2004.  The only medical opinion of record, 
namely, the August 2008 VA examination report, is well 
reasoned and weighs against a finding of a nexus between a 
current diagnosis of hypertension and service.  There is no 
contrary competent nexus opinion of record.  In view of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
hypertension.   

Breathing Problems

The Board comments that the evidence reflects that the 
Veteran received a diagnosis of asthma in 2004.  However, the 
lapse in time between this diagnosis and the Veteran's 
discharge from service weighs against the claim.  Maxon v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002).  In 
addition, a June 2002 VA medical record indicates that the 
Veteran had clear lungs and he did not complain of wheezing 
or shortness of breath during his December 2002 Gulf Registry 
examination.  The August 2008 VA examiner determined that the 
Veteran's asthma was not related to any incident of service, 
to include oil well fires.  The physician's opinion is 
supported by rationale and is not contradicted by any other 
medical opinion of record.  The evidence preponderates 
against the Veteran's claim, and therefore, it must be 
denied. 

Joint and Muscle Pain
 
In his written and oral testimony, the Veteran has credibly 
described the existence of musculoskeletal complaints, which 
he reports had their onset following his service in the 
Southwest Asia Theater of Operations.  Medical records 
compiled in service indicate that the Veteran complained of 
generalized muscle pain.  Post-service medical records 
identify complaints of muscle and joint pain, to include 
shoulders, forearms, hips, buttocks, and legs.  Joint pain 
and muscle pain are by regulation defined as manifestations 
of medically unexplained chronic multisymptom illnesses, and 
based on the record in its totality, these symptoms have 
existed for well beyond six months.  See 38 C.F.R. § 
3.317(a)(2-5).  

The Board notes that service connection is not warranted if a 
chronic disability can be attributed to any known clinical 
diagnosis.  In this case, the Veteran is service-connected 
for left patellofemoral syndrome, gastroesophageal reflux 
disease, tinea cruris, cervical spine arthritis, and 
thoracolumbar strain.  The August 2008 examiner found that 
many of the Veteran's pains are related to his service-
connected disabilities.  Muscle and joint pain of the 
shoulders and legs can be attributed to known clinical 
diagnoses.  There is no medical evidence demonstrating that 
the Veteran suffers from a systematic disease process causing 
generalized joint or muscle pain such as fibromyalgia.  The 
August 2008 examiner specifically reported that the Veteran 
does not meet the criteria for fibromyalgia.  There is no 
competent medical evidence that contradicts this opinion.  
The August 2008 examiner found no anterior thigh tenderness, 
but did find tenderness upon palpation of both forearms.  The 
Board finds that because the medical evidence does not 
corroborate the Veteran's complaints with respect to thigh 
pain, the requirement of objective, independently verifiable 
evidence of that condition is lacking with respect to this 
condition.  See 38 C.F.R. § 3.317(a)(3).  The August 2008 
examiner concluded that the Veteran's intermittent forearm 
pain and intermittent anterior thigh pain are unrelated to an 
undiagnosed illness (emphasis added).  It is also pertinent 
to note that the Veteran's statements relating the 
approximate onset date for his muscle and joint pain have 
been inconsistent, with history recorded for treatment 
purposes suggesting an onset date in recent years (see, e.g., 
report of August 2008 examination indicating a duration of 
bilateral forearm and thigh pain of only 1.5 years) compared 
to statements submitted for compensation purposes (see, e.g., 
NOD received in December 2002, wherein the Veteran indicated 
that he still had the same joint pain and muscle soreness 
that he complained of during his March 1998 service 
examination), which allege an onset date during service.  

The Board further notes that the nurse practitioner who 
examined the Veteran in November 2003 concluded that, after 
thoroughly reviewing the claims file, the diagnosis was 
history of motor vehicle accident during service with 
residual, intermittent musculoskeletal strain of 
thoracolumbar spine, not limiting.  That clinician found no 
evidence of multisystem medically unexplained illness related 
to Persian Gulf military service.  Also, in March 2005, the 
Veteran complained of generalized muscle aches of one months' 
duration (emphasis added) and that in April 2005, he reported 
that these aches had resolved.  In his July 2006 Board 
hearing, the Veteran himself testified that aside from his 
thoracolumbar strain and bilateral knee pain, he had no other 
multiple joint or muscle problems.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against a finding of muscle 
and joint pain due to an undiagnosed illness. Accordingly, 
entitlement to service connection for muscle and multiple 
joint pain due to an undiagnosed illness is not warranted.

Thoracolumbar and Cervical Spines

The Board finds that a rating in excess of 10 percent for 
cervical spine arthritis is not warranted under either the 
old or new criteria.  In this regard, the only pertinent 
evidence of record prior to September 26, 2003 is the 
Veteran's December 2002 Gulf War examination.  In the 
examination report, it was noted that a neck examination was 
negative.  The Veteran denied any chronic neck pain.  
However, there was X-ray evidence of arthritis.  As the 
Veteran did not exhibit a loss of range of motion, a 10 
percent rating under DC 5003 is appropriate.
	
In regard to the new criteria, the Board notes that the 
Veteran had a steady gait and full range of motion of the 
neck in November 2003.  He complained of pain in February 
2005 and March 2006.  The March 2006 private examiner noted 
that the Veteran's neck was supple and there was full range 
of motion.  During the August 2008 VA examination, the 
Veteran was found to demonstrate cervical flexion of 35 
degrees, extension of 45 degrees, left and right lateral 
flexion of 40 degrees, and left and right rotation of 70 
degrees.  The Board calculates the total range of motion from 
this examination to be 300 degrees.  The Veteran was said to 
have pain at the end points of flexion, left and right 
bending, and left and right rotation.  The Board finds that 
the Veteran's current level of disability of the cervical 
spine does not meet the criteria for a 20 percent evaluation 
under Diagnostic Code 5237, in that the Veteran's forward 
flexion of the cervical spine was greater than 30 degrees; 
and the combined range of motion of the cervical spine was 
greater than 170 degrees.  Therefore, the Board finds that an 
evaluation for cervical arthritis in excess of 10 percent 
under the new criteria is not warranted.

As noted above, in order to meet the schedular criteria for a 
20 percent rating for thoracolumbar strain under Code 5237, 
forward flexion of the thoracolumbar spine must be greater 
than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis warrants a 20 percent disability rating.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5237.  The Veteran's service-
connected thoracolumbar strain is symptomatic, to include 
pain and muscle spasms, and it is productive of some 
limitation of function but it is not manifested by limitation 
of flexion to 60 degrees or less, even with consideration of 
symptoms such as pain.  The combined range of motion is 
significantly greater than 120 degrees and his muscle spasms 
are not so severe to result in abnormal gait, scoliosis, 
lordosis or abnormal kyphosis.  Simply put, the medical 
evidence does not reveal abnormal findings that support an 
initial or staged rating in excess of 10 percent for the 
Veteran's back disability.  

The Board further notes that, while there is some pain and 
tenderness, there is no indication of additional functional 
limitation (i.e., limitation of motion) due to pain, fatigue, 
weakness, incoordination, flare-ups of any of these symptoms 
or any other relevant symptom or sign to a degree that would 
support a rating in excess of 10 percent for the 
thoracolumbar and cervical spine disabilities.  Thus, under 
regulatory criteria as well as jurisprudential precedent, he 
has not fulfilled the requirements for a higher rating.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  The Veteran's gait 
is normal, and he does not require assistive devices.  The 
criteria for initial or staged ratings in excess of 10 
percent are not met.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2002); 5237 (2008).

There is no medical evidence to show that the Veteran's 
disabilities are so unique as to fall outside of the norm.  
There are no documented hospitalizations for the back or 
neck, and the evidence does not show that there has been a 
marked interference with employment.  The Veteran has 
indicated that he works at the U.S. Postal Service as a 
custodian.  The Veteran claims that he missed several days of 
work due to back and neck pain, and personnel records reflect 
that the Veteran used more then two weeks of sick leave in 
2005 and 2006.  However, in a March 2006 correspondence, the 
Veteran stated that he had also missed work because of his 
asthma disability.  It is pertinent to note that the current 
10 percent rating takes into account some industrial 
impairment.  In view of the foregoing, the Board finds that 
there has been no showing that the Veteran's service-
connected thoracolumbar spine strain and cervical spine 
arthritis alone are so severe as to produce marked 
interference with employment.  As such, a referral to the 
Director of VA's Compensation and Pension Service for 
consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1); see also Bagwell v. 
Brown, 9 Vet. App. 337  (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

                                     Lay Evidence Pertaining 
to all Claims 

With regard to the Veteran's statements relating his current 
complaints of hypertension, asthma, and joint and muscle 
pains to military service, including Gulf War service, where 
as here, the question is one of medical causation, competent 
medical evidence is required to substantiate the claim 
because a lay person is not qualified through education, 
training, and expertise to offer an opinion on medical 
causation.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran's 
statements are not competent evidence on the question of 
medical causation, that is, the relationship between these 
disabilities and his military service.
                                          
                                          The Doctrine of 
Reasonable Doubt 

The preponderance of the evidence is against an initial 
rating in excess of 10 percent for thoracolumbar strain and 
cervical spine arthritis, as well as service connection for 
hypertension, asthma or breathing problems, and muscle and 
joint pain.  Therefore, the benefit of the doubt doctrine is 
not applicable to these aspects of this claim.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for asthma or breathing 
problems due to an undiagnosed illness is denied.

Entitlement to service connection for muscle and joint pain 
due to an undiagnosed illness is denied.

An initial disability rating in excess of 10 percent for 
thoracolumbar strain is denied.

An initial disability rating in excess of 10 percent for 
cervical spine arthritis is denied.


______________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


